Title: To Benjamin Franklin from James Parker, 30 January 1768[–13 February 1768]
From: Parker, James
To: Franklin, Benjamin



Honoured Sir
New-York, Jan. 30 [-Feb. 13]. 1768
About 8 Days ago, I wrote per Halifax Packet, and this going so soon after, I shall not be very tedious. Only must beg one Thing in Relation to Mr. Strahan: Mr. Holt has told some, that he never sent to Strahan for any Books, and that those you paid Mr. Strahan for me, was sent for by me only, and that he never was or could be answerable for any of them but such as he sold; that they were neither well bought or well chosen, and that he has most of them to deliver to me, whenever I please, &c. Now, as I had to my Sorrow recommended him to Mr. Strahan, I imagined the last Parcel was entirely Mr. Holt’s Ordering, as I never saw the Invoice of them. Will you do so much as to ask Mr. Strahan, if he ever received any Orders for Books in Holt’s Hand-Writing, which you will know, if shewn to you, and get him to certify whether aye or no: if he never ordered any, then am I to blame indeed, and ought to take Shame to myself, for accusing him in the Matter and have no Right to demand any Thing more of Holt, then the Books that are unsold, and the Pay for those he has sold. We may one Day come to a right Understanding of the Matter. I have Still Writs out for him, but he continues as usual. I refer you to mine by tother Packet for other Matters.
Mr. Potts writes me, you had paid him for one Quarter. I sent him One Guinea; and I would send another: But if you get my Money of the Custom-House, could you not easier pay him 3 Guineas for me, out of that Money. We all are much as usual, with our humble Salutations remain Your most obliged Servant
James Parker.
Mr. Franklin


Feb 13. 1767 [1768]
The Packet not going till this Day, I did not send it off. I wrote you the Hartford Rider was stopt. Jan. 1. But the Commissioners of the Customs thought it such an Insult upon their Authority, that they requested Mr. Foxcroft to revive it: Accordingly it is revived, tho’ in Fact it was no Advantage to the Revenue. However, I am content to please them if I could.
This Day a Vessel come in from Holland, who touch’d at Cowes but bringing in no News of Miller’s Arrival, by whom I sent you a Power; we are in pain for him.
Capt. Tillet is also coming up from London, a very long Passage. We expect the December Packet daily. This Morning Capt. Young in a Ship sailed for London. In a week or two another sails. All our Love as before from Yours
James Parker

  
Addressed: For/ Benjamin Franklin, Esqr/ Craven Street/ London / per Harriot Packet
Endorsed: Mr Parker Jan. 30 1768
[In Franklin’s hand at the top of the first page:]
Mr. Strahan is desired to peruse this, and when he comes this Evening, enable Mr. F. to write a proper Answer. Cravenstreet, Ap. 16
